Citation Nr: 1537876	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected right knee disability, evaluated as noncompensable before October 29, 2014, and 10 percent disabling thereafter.

2.  Entitlement to a higher initial disability rating for service-connected left knee disability, evaluated as noncompensable before October 29, 2014, and 10 percent disabling thereafter. 

3.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)) to include attention deficit hyperactivity disorder (ADHD). 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to August 1992, October 1995 to March 2006, and May 2008 to May 2009.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The case was previously before the Board in August 2014.  The Board is satisfied that there has been substantial compliance with the remand directives as they pertain to the claims for increased rating and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a February 2015 rating decision, the Appeals Management Center (AMC) increased the rating for both knees to 10 percent, effective October 29, 2014.  Since the Veteran has not expressed satisfaction with the increased 10 percent rating, and the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Board videoconference hearing before the undersigned in June 2014.  The transcript of the hearing is of record.  

In the Board's August 2014 remand, the Board recharacterized the separate issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and ADHD to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and for ADHD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the February 2015 rating decision, the AMC granted service connection for PTSD and assigned an evaluation of 30 percent effective May 31, 2009.  The issue of service connection for PTSD is no longer before the Board.  

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability has not been manifested by more than slight limitation of motion and continued pain.

2.  Throughout the appeal period, the Veteran's left knee disability has not been manifested by more than slight limitation of motion and continued pain.


CONCLUSIONS OF LAW

1.  From May 31, 2009, the criteria for entitlement to an initial evaluation in excess of 10 percent, but no higher, for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5260 (2015).  

2.  From May 31, 2009, the criteria for entitlement to an initial evaluation in excess of 10 percent, but no higher, for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5260 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  Since the July 2010 rating decision granted service connection and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also complied with its duty to assist.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal.  The evidence of record includes the reports of VA examinations; private treatment records; and statements from the Veteran.  

Regarding whether there was substantial compliance with the Board's August 2014 remand directives, the AOJ obtained and associated with the claims file updated VA treatment records, service treatment records (STRs), and Social Security Administration (SSA) records.  The Veteran was afforded VA examinations to evaluate the severity of his service-connected right and left knee disabilities.  The Board finds these examinations and addendum to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not identified any evidence that remains outstanding.  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran's right and left knee disabilities were initially rated under  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019 for bursitis, and are currently rated under DC 5003-5260.  Bursitis is rated on limitation of motion as arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of flexion under DC 5260. 

The assignment of a particular DC to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  

DC 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a , Plate II. 

Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees; and a 30 percent rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees. A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a .

Under DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation. 38 C.F.R. § 4.71a.  The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.   

Separate ratings may be assigned for a knee disability under DC 5257 (instability), 5260 (limitation of flexion), and 5261 (limitation of extension). The symptomatology supporting the evaluations does not overlap; limitation of motion (in distinct planes) and stability are distinct from each other.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.  However, a separate rating must be based on additional compensable level of disability. 38 C.F.R. § 4.14 ; Esteban v. Brown, 6 Vet. App. 259(1994). 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has also considered whether separate or increased evaluations are warranted under any other DCs pertaining to knee disabilities that would afford the Veteran a higher rating.  There is no evidence of ankylosis of the knee to warrant a rating under DC 5256; there is no evidence of a semilunar cartilage condition to warrant a rating under DC 5258 and 5259; and no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under DC 5262 for impairment of the tibia and fibula.  Hence, the Board will not discuss these DCs any further.

Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

Factual Background

A March 2010 VA treatment record reflects that the Veteran was treated for bilateral knee pain.  The VA registered nurse noted that the Veteran had chronic knee pain, which was also noted while the Veteran was on active duty.  

On May 2010 VA examination, the Veteran reported that he had continual bilateral anterior knee joint pain located just below the knee caps.  He reported occasional knee stiffness, but no weakness, swelling, redness, instability, or locking.  He did report flare-ups and stiffness with periods of immobility.  On physical examination, the examiner noted normal gait and nor functional limitations on standing and walking.  There were no callosities, breakdown or unusual shoe wear patter that would indicated abnormal weight bearing.  The examiner also noted that there was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, and the joint was not painful on motion in both knees.  There was palpable crepitus in both knees.  Extension was 0 degrees and the flexion was 140 degrees, without pain, in both knees.  With repetitive motion, there was no additional loss of motion due to factors such as pain, weakness, fatigue, or lack of endurance.  Varus/valgus was neutral and Lachman's, McMurray's and anterior and posterior drawer tests were all negative.  The diagnosis was bilateral knee strain with mild functional limitations.  

In the July 2010 rating decision, the RO granted service connection and assigned separate noncompensable ratings under DC 5019 for the right and left knees, effective May 31, 2009.  

In July 2010 correspondence, the Veteran's representative filed a notice of disagreement stating that the Veteran stated that he had severe pain in his knees and he must use knee pads for working. 

Records from the Social Security Administration (SSA) reflect that at a March 2011 examination for SSA , the Veteran's knees were characterized as normal.  The Veteran had a full range of motion, no crepitus, joint effusion, laxity, or swelling; ligaments were intact.  Range of motion was recorded as flexion to 150 degrees and extension was 0 degrees, which was considered normal.  The examiner noted the Veteran had an occasional pop of the knee caps, but the knees were otherwise normal.  

On June 2014 Board videoconference hearing, the Veteran stated that his knee conditions had worsened since his last examination.  The Veteran testified at the Board hearing and in July 2010 correspondence that he wore knee pads to manage the pain.  He stated at the Board hearing that he knew his limitations and compensated for them.  He testified that he had pain when sticking his leg straight out and while getting up after kneeling, and after extended use.  He stated that there was a "real sharp pain" in both knees.  Further, he stated that he had instability in his knees.

Pursuant to the Board remand, the Veteran was afforded a VA examination in October 2014.  The examiner noted that the Veteran was diagnosed with bilateral knee strain and bilateral degenerative joint disease.  The examiner reported that the Veteran continued to have bilateral knee pain and that his condition progressed to bilateral degenerative joint disease.  The Veteran did not report that flare-ups impacted the function of his knees.  Range of motion testing for both knees showed flexion to 115 degrees, with pain at 110 degrees; and extension to 0 degrees, with no objective evidence of painful motion.  Repetitive testing found no additional limitation after three repetitions for either knee, but noted that there was functional impairment for less movement than normal, pain on movement, and disturbance to locomotion in both knees.  The examiner noted no tenderness or pain to palpation and there was normal strength in the left and right knee.  Joint instability testing of the left and right knee was normal.  There was no evidence of patellar subluxation.  The Veteran never had meniscal conditions or surgeries nor did he have joint replacement or other surgical procedures for either knee.  The Veteran had no scars related to his left and right knee disability.  The examiner further noted that the Veteran's knee condition impacted his ability to work as he would be unable to do work that involves prolonged standing, squatting or walking.  The examiner characterized the severity of the Veteran's knee condition as moderate bilaterally.  There was no instability, subluxation, or locking. 

In a February 2015 rating decision, the AMC increased the rating for the each knee to 10 percent, effective October 29, 2014, under DC 5003-5260.  

Analysis

As indicated above, after evaluating the evidence of record, the Board resolves any reasonable doubt in the Veteran's favor and concludes the Veteran is entitled to a 10 percent rating throughout the entire appeal period, since the record reflects that he was diagnosed with arthritis and experienced continued pain throughout the entire appeal period.  As stated above, on June 2014 Board hearing, the Veteran complained of continued sharp knee pain and that he had to wear knee pads to help compensate for his knee pain.  Further, at the May 2010 and October 2014 VA examinations, the Veteran reported continued knee pain.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Throughout the appeal period, limitation of motion, even with consideration of pain is noncompensable.  DeLuca, supra.  Flexion has been at most limited to 110 degrees; extension is normal.  There is no evidence of actual or functional limitation of flexion to 45 degrees or extension to 10 degrees that would warrant assignment of separate compensable ratings under DC 5260 or 5261.  However, the record does include X-ray evidence of arthritis, the Veteran's consistent complaints of pain on motion and objective findings of swelling and painful motion.  As such, the Board finds that assignment of a 10 percent rating under DC 5003 is warranted for the entire appeal period.  38 C.F.R. § 4.59.   

The Board has also considered whether a separate rating is warranted under DC 5257 for instability.  The Veteran is competent to report symptoms capable of lay observation, such as instability in his knees.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).  Despite his complaints however, neither the VA examinations of record nor the examination conducted for SSA found any evidence of recurrent subluxation or lateral instability of either knee. As such, assignment of a separate disability under DC 5257 is not warranted for either knee. 

The Board has also considered the Veteran's lay statements that his knee disabilities are worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Other Considerations

The Board has also considered whether a claim for total rating for compensation based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not suggest that the Veteran is unemployable due to his service-connected right and left knee disability.  He indicated at December 2014 VA examination that he had recently been offered a job and had a job interview scheduled for a "better paying" job.  At the June 2014 Board hearing, the Veteran stated that he was able to work, but that he uses knee pads for stability.  He says he can kneel, but with limitations.  He stated that because he is able to compensate, he never had to miss work because of his knees.  Further consideration of TDIU is not warranted.  

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that arthritis based on limitation of motion and pain have been consistent with a 10 percent rating for the entire relevant time period on appeal.  The Veteran's reports of right knee and left knee pain have been longstanding in nature, and the record does not show an increase in symptoms to warrant a higher rating.  Moreover, as explained above, symptoms warranting a higher rating have not been shown.  Accordingly, staged ratings are not warranted for the right and left knee disabilities.  

The Board has also considered whether referral for an extraschedular rating for the right and left knee is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  As explained in detail above, the Veteran's right and left knee disabilities are manifested by objective evidence of degenerative joint disease, with subjective complaints of limitation of motion, pain, and instability.  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, the rating criteria reasonably describe the Veteran's right and left knee disabilities.  In short, there is no indication in the record that the average industrial impairment from his right and left knee disabilities would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

From May 31, 2009, a rating of 10 percent, but no higher, for a right knee disability is granted, subject to the regulations governing payment of monetary awards. 

From May 31, 2009, a rating of 10 percent, but no higher, for a left knee disability is granted, subject to the regulations governing payment of monetary awards.

REMAND

In August 2014, the Board remanded the claim of service connection for an acquired psychiatric disorder to include PTSD and ADHD.  

On November 2014 VA examination, the examiner diagnosed the Veteran with ADHD.  He stated that the Veteran's ADHD pre-existed his military service.  He opined that the Veteran's ADHD was likely temporarily aggravated in the military when he was in stressful war situations associated with his deployments.  The Veteran was diagnosed and treated for ADHD while in the military.  The examiner stated that once the Veteran took prescribed medication, it appeared that he performed adequately in the military and at his subsequent jobs.  The examiner further opined that the Veteran's ADHD did not appear to have been permanently aggravated by his military service.  

Service connection has recently been granted for PTSD; however, the medical evidence is unclear as to the relationship between the Veteran's diagnosed ADHD and the now-service-connected PTSD.  Another examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's claims file to the examiner who conducted the November 2014 VA examination for an addendum opinion regarding the nature and etiology of the diagnosed ADHD.  If the examiner who provided the November 2014 VA examination is not available, the claims file should be sent to another VA clinician for the required opinion.  If it is determined that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  
 
The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following: 

Is it at least as likely as not (50 percent or higher degree of probability) that any current was caused or aggravated by his service-connected PTSD?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of ADHD (i.e., a baseline) before the onset of the aggravation. 

The addendum opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then, readjudicate the issue on appeal.  If any benefit 
remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must 


be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


